Order entered November 22, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00869-CV

                                MARK JOSLIN, Appellant

                                             V.

                      ELAD BANAI AND ISAAC BANAI, Appellees

                      On Appeal from the County Court at Law No. 6
                                  Collin County, Texas
                          Trial Court Cause No. 006-02799-2015

                                         ORDER
       Before the Court is appellant’s November 18, 2016 second motion for an extension of

time to file appellant’s brief. We GRANT appellant’s motion.

       We ORDER the brief be filed within THIRTY DAYS from the date of this order.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE